Citation Nr: 1214997	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  11-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals, arthrotomy, left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that denied the Veteran's claim for an increased rating for residuals, arthrotomy, left knee, and awarded service connection for osteoarthritis, left knee, with an initial evaluation of 10 percent.  The Veteran perfected an appeal as to the left knee ratings assigned.  

The September 2009 rating decision also denied the Veteran's claim for service connection for a back condition.  The Veteran's June 2010 statement requested the RO to reconsider the back claim.  By way of an April 2011 rating decision, the RO continued the denial as to the back claim.  The Veteran did not submit any statement indicating disagreement with the rating, so this issue was not appealed.  The Board will not consider it further.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's left knee claims are not ready for appellate review at this time.  When perfecting his appeal by way of a VA Form 9 in July 2011, the Veteran indicated his wish to provide testimony at a Board hearing by live videoconference.  The Veteran's hearing was scheduled in March 2012.  However, the Veteran, prior to the hearing, submitted a written statement requesting that the videoconference hearing be cancelled, as he desires a Travel Board hearing so that he can discuss his case "face to face" with a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Thus, a remand is required.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011), and the RO should associate a copy of such notice with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


